Citation Nr: 0716973	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  05-10 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a skin disorder of 
the hands and feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
December 1965 to May 1966; and had active duty service from 
May 1968 to October 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 decision rendered by the 
Providence, Rhode Island Regional Office (RO) of the 
Department of Veterans Affairs (VA), which in part, granted 
service connection for anxiety reaction with an initial 
noncompensable (0 percent) disability rating; and denied a 
claim of entitlement to service connection for tinnitus and a 
skin disorder of the hands and feet.

The veteran submitted a notice of disagreement (NOD) in 
October 2004 with the initial disability evaluation assigned 
for anxiety reaction.  In a March 2005 rating decision, the 
RO recharacterized the claimed disorder as PTSD; and assigned 
an initial 50 percent disability rating.  Thereafter, the 
veteran withdrew his NOD as it related to this issue.  Thus, 
the only remaining issues for adjudication are service 
connection for tinnitus and a skin disorder of the hands and 
feet.


FINDINGS OF FACT

1.  Tinnitus did not manifest during service or within one 
year thereafter; and there is no competent medical evidence 
of a nexus between tinnitus and military service.

2.  A skin disorder of the hands and feet did not manifest 
during service or within one year thereafter; and there is no 
competent medical evidence of a nexus between a skin disorder 
and military service.




CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).

2.  A skin disorder of the hands and feet was not incurred in 
or aggravated by service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in September 2004.  This letter notified the veteran 
of VA's responsibilities in obtaining information to assist 
the veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in evidence in 
his possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  Because this claim is being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable.  Therefore, to 
move forward with adjudication of this claim would not cause 
any prejudice to the veteran.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). 

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including organic disease of the 
nervous system, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 
(2006). 

The veteran contends he is entitled to service connection for 
tinnitus and a skin disorder of the hands and feet.  The 
Board has considered his contentions, but finds however, that 
the preponderance of the evidence is against the claim.  

The veteran's Form DD 214 reflects that the veteran served in 
the Republic of Vietnam, and his military occupational 
specialty was a radio operator.

Service medical records are negative for subjective 
complaints or medical findings of tinnitus and a skin 
disorder of the hands and feet.  Separation physical 
examinations dated in April 1966 (ACDUTRA) and October 1969 
do not show any findings of either claimed disability.  The 
veteran also denied a history of skin diseases on his October 
1969 Report of Medical History form.

With regard to the claim of tinnitus, a post-service medical 
record from University Otolaryngology shows an initial 
finding of left ear tinnitus in March 2004.  In an April 2005 
statement recorded on a prescription note pad, a private 
physician opined that the veteran had unilateral sensory 
neural hearing loss with secondary tinnitus. 

With regard to the claim of a skin disorder of the hands and 
feet, the Board observes a Vet Center health history record 
dated in April 2004, which shows the veteran reported having 
had a fungal infection of his skin from 1969 to present.  
Dermatological clinical records from E. F., M.D., dated 
between May 1990 and August 2004, show removal of basal cell 
carcinoma of the nose in 1991, as well as treatment for warty 
growths, nevi, angioma, xerosis, acute dermatitis, tinea 
unguium (onychomycosis) and tinea manuum.  Additional records 
of this physican show continued treatment up through 2004, 
for subungal debris under the veteran's fingernails and 
toenails.  VA outpatient treatment records dated in August 
2004 also reflect a finding of dry blisters on hands, nail 
dystrophy, and superficial desquamation palmar surface of 
hands consistent with dyshidrotic eczema.

In finding that service connection is not warranted for 
tinnitus and a skin disorder of the hands and feet, the Board 
initially notes that there is no indication from the Board's 
review of service records that a chronic tinnitus disorder or 
a chronic skin disorder manifested in service, or that 
malignant tumor (basal cell carcinoma) was shown within on 
year following separation from service.  Further, none of the 
relevant records contain medical evidence that either of the 
claimed disorders were caused by military service or that 
they developed within one year of separation from service. 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The veteran has not otherwise provided competent medical 
opinions or medical evidence showing the current claimed 
disorders are related to military service.  The Board also 
points out that the April 2005 opinion of A.B., M.D. 
indicates that the veteran's current tinnitus is related to 
his current hearing loss, for which the veteran is not 
presently service-connected.  

Furthermore, the Board notes that the veteran separated from 
active duty in 1969.  Tinnitus was first manifested in the 
left ear in 2004, and in both ears in 2005; which is more 
than 30 years after separation from service.  A skin disorder 
did not manifest until 1990, nearly 20 years after service.  
As neither of the claimed disorders manifested within one 
year after separation from service, service connection may 
not be presumed.  See 38 C.F.R. § 3.30, 3.309.

In addition, these manifestations are too remote in time from 
service to relate to service absent competent (medical) 
evidence to the contrary.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (incurrence 
of a disorder or disease during service may be rebutted by 
absence of medical treatment for, or related complaints 
about, the claimed condition for a prolonged period after 
service).  As noted, the veteran has not provided competent 
medical opinions or evidence showing the current claimed 
disorders are related to military service.  Therefore, 
service connection for tinnitus and a skin disorder of the 
hands and feet is not warranted.

Despite the veteran's sincere belief that he developed the 
claimed disorders as a result of his active duty service, the 
Board notes that when a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
There is no indication that the veteran is qualified through 
education, training or experience to offer medical opinions, 
and thus is not competent to provide evidence that requires 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).


ORDER

Service connection for tinnitus is denied.

Service connection for skin disorder of the hands and feet is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


